UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8566



TERRY LEE MCCLAIN,

                                            Plaintiff - Appellant,

          versus

DEPARTMENT OF THE NAVY; J. T. GALBREATH, PNC,
BYDIR, OIC, Dispersing Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-95-415-3-MU)


Submitted:   May 16, 1996                   Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Terry Lee McClain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. However, we affirm the district court's dismissal under 28

U.S.C. § 1915(d) (1988) on the grounds that Appellant's complaint,
filed ten years after the cause of action had accrued, is time-

barred. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2